            Case 2:21-cr-00020-PBT Document 1 Filed 01/28/21 Page 1 of 3



                                                                                     Filed Under Seal
                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                             CRIMINAL NO.         21-20

                  v.                                  DATE FILED: 1/28/21

 ANTHONY GATLING                                      VIOLATION:
                                                      18 U.S.C. S 922(gXl) (possession of   a
                                                      firearm by a felon - 1 count)
                                                      Notice of forfeiture

                                        INDICTMENT

                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

              On or about May 23,2018, in Chester, in the Eastern District of Pennsylvania,

defendant

                                   ANTHONY GATLING,

knowing he had previously been convicted in a court of the State of New York of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed a firearm, that

is, at least one of the following firearms: an SCCY industries, model CPX-1, 9mm semi-

automatic pistol, bearing serial number 403 104, loaded with 10 live rounds of ammunition; and a

Harrington and Richardson, model 732, .32 caliber revolver, bearing serial number A599237,

loaded with 5 live rounds of ammunition, and the firearm was in and affecting interstate

commerce.

               In violation of Title 18, United States Code, Section 922(9(1).
            Case 2:21-cr-00020-PBT Document 1 Filed 01/28/21 Page 2 of 3



                                   NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(g)(l), sel

forth in this Indictment, defendant

                                      ANTHONY GATLING

shall forfeit to the United States of America, the firearms and ammunition involved in the

commission of this offense, including:

                       1.     an SCCY industries, model CPX-1, 9mm semi-automatic pistol,

bearing serial number 403104;

                       2.     ten rounds of 9mm ammunition;

                       3.     a   Harrington and Richardson, model 732, .32 caliber revolver,

bearing serial number A599237; and

                       4.     five rounds of .32 caliber ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18,


United States Code, Section 924(d).



                                               A TRUE BILL:




                                                     ND         FOREPERSON




JENNIFER ARBITT           WILLIAMS
Acting United States Attorney
     Case 2:21-cr-00020-PBT Document 1 Filed 01/28/21 Page 3 of 3




                                                                                        z
                                                                                        o

                                 oo
            41                   ,V,
            o                                              Fl
                                 a                         H
                              cO)
            o                    \o
                                                           E]                     z
            o
                                 NJ
                                 N)
                                                           t4
                                                           z               fn -Fl
                                                                           a)ts
                              oq
                                                           E
                                                                           ei.i
                                                                           (Dv
                         2v                                rn              Iu)
D)

                         9L'
                                                                  t()             -t
gl                       d9-
                         FlAr,
                         ()xl.i                 1a                lI'roE
                                                                  l=.   q
       o
       o
       1
                         @ii^v
                         oO!r
                         * ')0 UJ V
                         +tsr;
                         O'O:i
                                       d   =
                                           \l
                                           J
                                           7
                                                Ei
                                                -1

                                                2i
                                                           J
                                                                  lR6'|,
                                                                  l=+
                                                                  lsO\J
                                                                  t\J      +
                                                                                  El


                         -:!JU=
                         6'o
                         ='+)
                                           g
                                           A
                                                I
                                                ;v'a
                                                ryo
                                                       <   [r'l
                                                                  E:  E3
                                                                  15'5d
                         I-N
                         E
                         o!?                    --
                                                -l
                                                            L)    lseo;-          rl
                                 E
                                 CD
                                 t0
                                 >'l            z?
                                                \rl        l-r
                                                                           FOA
                                                                           A\Y
                                                                           =.A
                                                           [I]
                                                           F                      e
                                                                                  I
                                                                                  'Al
                                 80
                                 +                         o                      H
            'o                   (D'                                                        r!
            q                    o
                                                                                            -
                                  I
                                                                                            !^l
                                 ()
                                 o
                                                                                            z

                                                                                            ^)
                                                                                            (a
                                                                                            tr,
                                                                                            -
